Name: Commission Regulation (EEC) No 1696/80 of 30 June 1980 fixing, for the 1979/80 marketing year, the maximum amount of the contribution to storage costs which sugar manufacturers may require of beet and cane producers when sugar is carried forward
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  accounting
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 166/83 COMMISSION REGULATION (EEC) No 1696/80 of 30 June 1980 fixing, for the 1979/80 marketing year, the maximum amount of the contribu ­ tion to storage costs which sugar manufacturers may require of beet and cane producers when sugar is carried forward required to inform the Member States of the total amounts charged to beet or cane sellers pursuant to Article 2 ( 1 ) of Regulation (EEC) No 748/68 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (!), as last amended by Regulation (EEC) No 1 396/78 (2), and in particular Article 31 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 748/68 (3), as amended by Regulation (EEC) No 2829/71 (4), provides that the sugar anufacturer may require beet or cane sellers to reimburse part of the storage costs up to a maximum amount ; whereas such amount must be calculated on the basis of the reim ­ bursement provided for in Article 8 of Regulation (EEC) No 3330/74 and of the percentages referred to in Article 27 (4) and (5) of that Regulation ; Whereas Council Regulation (EEC) No 1 594/80 (5) fixed the amount of the reimbursement of storage costs at 0-46 ECU per month per 100 kilograms of white sugar and the percentage referred to above at 60 % ; Whereas, moreover, the customary terms of purchase for sugar cane in the French overseas departments should be baken into account ; Whereas the said maximum amount should be fixed per tonne of sugar beet with an assumed yield of 130 kilograms of white sugar and a sugar content of 16 % , and for beet having a sugar content different from that of the standard quality, the same adjustments should be laid down as are provided for in Commission Regu ­ lation (EEC) No 2497/69 (6) and Commission Regula ­ tion (EEC) No 2571 /69 (7); Whereas, to facilitate supervision of the carry-forward system envisaged, sugar manufacturers should be Article 1 1 . For the 1979/80 sugar marketing year, the maximum amount provided for in Article 2 ( 1 ) of Regulation (EEC) No 748/68 shall , per month of storage during the period specified in Article 31 of Regulation (EEC) No 3330/74, be as follows : (a) 0-359 ECU per tonne of sugar beet having a sugar content of 16 % ; (b) 0-276 ECU per quantity of cane required to manu ­ facture 100 kilograms of sugar. 2. The amount fixed in paragraph 1 (a) shall as regards beet having a sugar content other than 16 %, be adjusted by the percentages laid down in Regula ­ tions (EEC) No 2497/69 and (EEC) No 2571 /69 . Article 2 Any sugar manufacturer who, pursuant to Article 31 of Regulation (EEC) No 3330/74, carries forward part of his production to the following marketing year shall , before 1 June in that marketing year, inform the Member State in whose territory the undertaking in question is situated of the total amounts charged to beet or cane sellers pursuant to Article 2 ( 1 ) of Regula ­ tion (EEC) No 748/68 . ( ») OJ No L 359, 31 . 12. 1974, p. 1 . (2) OJ No L 170, 27 . 6 . 1978 , p. 1 . (&gt;) OJ No L 137, 21 . 6 . 1968 , p. 1 . (&lt;) OJ No L 285, 29 . 12. 1971 , p. 65 . (5 ) OJ No L 160, 26. 6 . 1980, p. 16. Article 3 This Regulation shall enter into force on 1 July 1980 . (6) OJ No L 316, 17 . 12. 1969, p. 15 . (7) OJ No L 321 , 23 . 12. 1969, p. 30. No L 166/84 Official Journal of the European Communities 1 . 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1980 . For the Commission Finn GUNDELACH Vice-President